The opinion of the court-was delivered, by
Strong, J.
This was an action of assumpsit} brought to recover compensation for boarding during a period of nearly six years two children of one Edwin H. Weaver. The plaintiff was the grandmother of the children, and she contended that the city had contracted with her to pay for their board at the rate of $3 per week. The father had deserted them, and under the desertion laws proceedings were instituted against him, and he was compelled to give bond in the penal sum of $600, conditioned for the payment of such sums of money as the judge of the Court of Quarter Sessions should think reasonable for the maintenance of the children deserted. The bond proved worthless. On the trial of the action in the District Court, a verdict was returned for the plaintiff, subject to a point reserved, which was, “whether any evidence had been adduced touching the *306defendant’s liability,” or as we understand it, tending to show the defendant’s liability.
It is manifest that the city is not liable, unless there was a contract with the plaintiff. And the law implied no such contract from anything which was given in evidence, certainly not from the facts that the children were a city charge, and that the grandmother had boarded them. Admit that the city is under obligations to provide for the poor, yet it does not follow that it is under obligations to pay those who voluntarily contribute to their support. If such were the measure of its duty, the provision made under the directions of the law, to support paupers in its almshouse, would be an idle expenditure. If, in such a city as this, the law presumed a promise by the city to pay any person who may support a pauper a compensation for such support, few paupers would find their way to the almshouse; unknown and unexpected claims, in vast numbers, would be forced upon the treasury, and juries, instead of the guardians of the poor, would determine what should be the amount of public expenditure. That would be not only against the policy of the entire body of legislation respecting the poor, but against the plain principles of the common law. No person can make himself a creditor of another by voluntarily discharging a duty which belongs to that other. There was nothing, then, in any evidence adduced on the trial to raise any implication of a promise to pay to the plaintiff. And especially is this true, when it is considered that she was the grandmother of the children, and as such was under obligations to support them, if she was of sufficient ability.
It remains to consider whether there was any evidence of an express contract obligatory upon the city. We cannot find it in the record. No witness proves such a contract, or anything which tends to show that one was made. A book was given in evidence, entitled “Edward H. Weaver, for the support of two children, $3 per week,” and containing entries of sundry sums of money on account, which the guardians of the poor had paid at different times, from November 1st 1855 to January 2d 1860. This was, however, no evidence of any contract with the plaintiff. And under the Acts of Assembly relative to the support of paupers in Philadelphia, the guardians had no power to make any such contract. They have power to grant out-door relief in money not exceeding six months, by resolution, at a stated meeting of the board, but only thus, and not even that was shown by the plaintiff. The guardians are agents of the city, but with limited powers. How far these powers extend we need not, however, inquire, for there was no evidence that any contract with the plaintiff was made, and certainly the law implied none. The disposition made of the reserved point was therefore entirely correct.
The judgment is affirmed.